             Case 1:21-cr-10045-ADB Document 55 Filed 07/12/21 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS
CRIMINAL No.
21-10045-ADB
                                      UNITED STATES OF AMERICA
                                                    v.
                             PEPO HERD EL, a/k/a PEPO WAMCHAWI HERD
                                       INTERIM STATUS REPORT
                               July 12, 2021 nunc pro tunc June 30, 2021
DEIN, M.J.
        An Interim Status Conference was held remotely before this court on June 30, 2021 pursuant to

the provisions of Local Rule 116.5(b). Based on that Conference, this court enters the following report

and orders to wit:

    1. The government has completed its automatic discovery. The defendant is in the process of
       reviewing the documents produced by the government to date.

    2. Documents have been obtained for Dr. Reade. The parties are arranging for a competency
       hearing before this court.

    3. The court held a detention hearing on June 30, 2021. The court was unable to do an
       arraignment and it was determined that the defendant’s mental competency should be
       determined prior to a formal arraignment. The court has previously entered a verdict of not
       guilty on the defendant’s behalf, although the defendant contests the court’s authority to do so.

    4. The procedural history of this case is detailed in the Order on Excludable Time issued on this
       date.

    5. This court finds and concludes, pursuant to the provisions of 18 U.S.C. § 3161(h)(7)(A) and
       Section 5(b)(7)(B) of the Plan for Prompt Disposition of Criminal Cases in the United States
       District Court for the District of Massachusetts (Statement of Time Limits Adopted by the Court
       and Procedures for Implementing Them, Effective December 2008) that the defendant requires
       additional time for the preparation of an effective defense, including time for review of the
       evidence, preparation of motions, and consideration of alternatives concerning how best to
       proceed with this matter, and that the interests of justice outweighs the best interests of the
       public and the defendant for a trial within seventy days of the return of an indictment.
       Accordingly, it is hereby ordered that the Clerk of this Court enter excludable time for the period
       of June 30, 2021 through the date of the next status conference and competency hearing.
        Based upon the prior orders of the court dated March 29, 2021, April 27, 2021, June 1, 2021 and
        the order entered contemporaneously herewith, at the time of the next Status Conference and
        competency hearing there will be zero (0) days of non-excludable time under the Speedy Trial
       Case 1:21-cr-10045-ADB Document 55 Filed 07/12/21 Page 2 of 2



    Act and seventy (70) days will remain under the Speedy Trial Act in which this case must be
    tried.
6. Counsel for the respective parties shall file a Joint Memorandum before the close of business no
   less than THREE business days prior to the next Status Conference.
7. It is too early to determine if a trial will be necessary.
                                                 / s / Judith Gail Dein
                                               JUDITH GAIL DEIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                  [2]
